Exhibit 12.2 CCH II, LLC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Three Months Ended March 31, 2008 2007 Earnings Loss from Operations before Minority Interest and Income Taxes $ (79 ) $ (96 ) Fixed Charges 255 252 Total Earnings $ 176 $ 156 Fixed Charges Interest Expense $ 248 $ 245 Amortization of Debt Costs 5 5 Interest Element of Rentals 2 2 Total Fixed Charges $ 255 $ 252 Ratio of Earnings to Fixed Charges (1) - - (1)Earnings for the three months ended March 31, 2008 and 2007 were insufficient to cover fixed charges by $79 million and $96 million, respectively.As a result of such deficiencies, the ratios are not presented above.
